Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2019

                                       No. 04-18-00698-CR

                                    Kaleb Robert FAJARDO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11118
                      The Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
        The reporter’s record was due December 27, 2018, but it was not filed. On January 4,
2019, this court notified Erminia Uviedo by letter that she is the court reporter responsible for
timely filing the reporter’s record. Our letter directed Ms. Uviedo to file the record by February
4, 2019, unless appellant had failed to pay or make arrangements to pay the fee for preparing the
record and is not entitled to the record without paying the fee, in which case she was required to
file a notice so advising the court by January 14, 2019. Ms. Uviedo did not file a timely
notification of late record and has not filed the reporter’s record.

        We therefore order Erminia Uviedo to file the record in this court by February 25,
2019 (60 days after the original due date). Ms. Uviedo is advised that the court will not grant a
further extension of time unless she files, before the due date, a motion that (1) establishes there
are extraordinary circumstances that prevent her from timely filing the record, (2) advises the
court of what efforts have been expended to prepare the record and the status of completion, and
(3) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline. Ms. Uviedo is further advised that if the record is not received by
the date ordered, we may order her to appear and show cause why she should not be held in
contempt.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court